DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 11-16, 22, 24 - 26 have been examined.
	Claims 23, 27 and 28 have been cancelled. These claims, 23, 27 and 28 all depend on cancelled claims.  Some of these, such as claim 28 also have no antecedent basis, since the examined claims have to do with varying stiffness and not varying temperature.
	Claims 1-10 and 17-21 have been cancelled.
	P = paragraph, e.g. p5 = paragraph 5.
It is believed that either of the references below, taken individually, disclose the limitations of the invention.  Applicant is invited to specifically point out which limitation of the proposed invention is novel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16, 22, 24 - 26 are rejected under 35 U.S.C. 102a1 as being disclosed by Breed et al. USP 6,253,134.
As per claims 11 and 22, Breed discloses a method/seat assembly for adjusting a seat assembly comprising: a seat bottom; a seat back mounted adjacent the seat bottom; and a cushion disposed on at least one of the seat bottom and seat back and defining a seating surface, the seating surface having a plurality of regions; and 
receiving data indicative of an external condition of the seat assembly; and independently varying a stiffness of a plurality of regions along a seating surface
of a seat cushion based on the external condition (col. 27, 28-67; col.28, 1-32; fig’s 12A, 12, 9, 9(A and B), 11, 8, 17 and 3).  Breed discloses via col.27, 48-67 and col.28, 1-7:
	(73) The operation of the system is as follows. When an occupant sits on the seat, pressure initially builds LIP in the seat container 515 which gives an accurate measurement of the weight of the occupant. Control circuit 150, using an algorithm and a microprocessor, then determines an appropriate stiffness for the seat and adds pressure to achieve that stiffness. The pressure equalizes between the two containers 515 and 518 through the flow of air through orifice 525. Control circuit 150 also determines an appropriate damping for the occupant and adjusts the orifice 525 to achieve that damping. As the vehicle travels down the road and the road roughness causes the seat to move up and down, the inertial force on the seat by the occupant causes the air pressure to rise and fall in container 518 and also, but, much less so, in container 515 since the occupant sits mainly above container 518 and container 515 is much larger than container 518. The major deflection in the seat takes place first in container 518 which pressurizes and transfers air to container 515 through orifice 525. The size of the orifice opening determines the flow rate between the two containers and therefore the damping of the motion of the occupant. Since this opening is controlled by control circuit 150, the amount of damping call thereby also be controlled. Thus, in this simple structure, both the stiffness and damping can be controlled to optimize the seat for a particular driver. Naturally, if the driver does not like the settings made by control circuit 150, he or she can change them to provide a stiffer or softer ride.
[AltContent: arrow]figure 12A of Breed discloses:  sections 518 a, b, c and d vary the stiffness of a plurality of regions along a seating surface of the seat cushion based on external conditions
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    680
    681
    media_image1.png
    Greyscale

	As per claims 12 and 26, Breed discloses measuring pressure values from a plurality of sensors in a plurality of foam cells of a seat cushion to detect a seating position of an occupant; and dynamically varying the stiffness of the seat cushion in response to a sensed change in the seating position of the occupant (figures 9(a and b), 12A; col.27, 27-67; col.28, 1-32; fig’s 17, 3, 12, 11 and 8) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,  Breed discloses via col.28, 8-32:
	(74) The stiffness of a seat is the change in force divided by the change in deflection. This is important for many reasons, one of which is that it controls the natural vibration frequency of the seat occupant combination. It is important that this be different from the frequency of vibrations which are transmitted to the seat from the vehicle in order to minimize the up and down motions of the occupant. The damping is a force which opposes the motion of the occupant and which is dependent on the velocity of relative motion between the occupant and the seat bottom. It thus removes energy and minimizes the oscillatory motion of the occupant. These factors are especially important in trucks where the vibratory motions of the driver's seat, and thus the driver, have caused many serious back injuries among truck drivers.
(75) In FIG. 12, the airbag or bladder 515 which interacts with the occupant is shown with a single chamber. Naturally, bladder 515 can be composed of multiple chambers 515a, 515b, 515c, and 515d as shown in FIG. 12A. The use of multiple chambers permits the weight distribution of the occupant to be determined if a separate pressure transducer is used in each cell of the bladder. Such a scheme gives the opportunity of determining to some extent the position of the occupant on the seat or at least the position of the center of gravity of the occupant. Naturally, more than four cells could be used.

	As per claims 13 and 14, Breed discloses wherein the external condition is based
on destination information which includes at least one of the travel distance, travel time, road conditions and external temperature (col. 27, 48-67; col. 28, 1-7; col. 3, 22-32; col.5, 67-68; col.25, 26-43; col.4, 11-20; col.12, 12-23), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,  
Breed discloses via col.25, 26-43:
(62) The system described above is based on the assumption that the occupant will be satisfied with one seat position throughout an extended driving trip. Studies have shown that for extended travel periods that the comfort of the driver can be improved through variations in the seat position. This variability can be handled in several ways. For example, the amount and type of variation preferred by an occupant of the particular morphology can be determined through case studies and focus groups. If it is found, for example, that the 50 percentile male driver prefers the seat back angle to vary by 5 degrees sinusodially with a one-hour period, this can be programmed to the system. Since the system knows the morphology of the driver it can decide from a lookup table what is the best variability for the average driver of that morphology The driver then can select from several preferred possibilities if, for example, lie or she wishes to have the seat back not move at all or follow an excursion of 10 degrees over two hours.
	Breed discloses via col.4, 11-20:
(20) Still other features or components can now be adjusted based on the measured occupant morphology as well as the fact that the occupant can now be identified. Some of these features or components include the adjustment of seat armrest, cup holder, steering wheel (angle and telescoping), position of the pedals, phone location and for that matter the adjustment of all things in the vehicle that a person must reach or interact with. Some items that depend on personal preferences can also be automatically adjusted including the radio station, temperature, ride and others.
	Breed discloses via col.27, 48-67 and col.28, 1-7:
	(73) The operation of the system is as follows. When an occupant sits on the seat, pressure initially builds LIP in the seat container 515 which gives an accurate measurement of the weight of the occupant. Control circuit 150, using an algorithm and a microprocessor, then determines an appropriate stiffness for the seat and adds pressure to achieve that stiffness. The pressure equalizes between the two containers 515 and 518 through the flow of air through orifice 525. Control circuit 150 also determines an appropriate damping for the occupant and adjusts the orifice 525 to achieve that damping. As the vehicle travels down the road and the road roughness causes the seat to move up and down, the inertial force on the seat by the occupant causes the air pressure to rise and fall in container 518 and also, but, much less so, in container 515 since the occupant sits mainly above container 518 and container 515 is much larger than container 518. The major deflection in the seat takes place first in container 518 which pressurizes and transfers air to container 515 through orifice 525. The size of the orifice opening determines the flow rate between the two containers and therefore the damping of the motion of the occupant. Since this opening is controlled by control circuit 150, the amount of damping call thereby also be controlled. Thus, in this simple structure, both the stiffness and damping can be controlled to optimize the seat for a particular driver. Naturally, if the driver does not like the settings made by control circuit 150, he or she can change them to provide a stiffer or softer ride.
	As per claims 15 and 16, Breed discloses wherein the external condition is based
on occupant data, which includes at least one of an occupant age, gender, health condition, weight and psychological condition (col.21, 49-63; col.23, 40-54; col.18, 22-49; col.24, 9-63; col.27, 27-47; figure 9; col.25, 14-57; col.26, 1-9; col.8, 26-61; col.1, 44-53; col.12, 12-33; col.5, 19-25; col.9, 15-30) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further Breed discloses via col.18, 22-49:
	(20) For the vectors of data, adults and children each with different postures, states of windows etc. within the passenger compartment, and occupied and unoccupied child seats were selected. The selected adults include people with a variety of different physiques such as fat, lean, small, large, tall, short, and glasses wearing persons. The selected children ranged from an infant to a large child (for example, about 14 year old). In addition, the selected postures include, for example, a sitting state with legs crossed on a seat, a sitting state with legs on an instrument panel, a sitting state while reading a newspaper, a book, or a map, a sitting state while holding a cup of coffee, a cellular telephone or a dictation machine, and a slouching state with and without raised knees. Furthermore, the selected compartment states include variations in the seat position, the window-opening amount, headrest position, and varying positions of a sun-visor. Moreover, a multitude of different models of child seats are used in the forward facing position and, where appropriate, in a rear facing position. The range of weights and the corresponding normalized values are as follows:
(21) Class Weight Range Normalized Value‌ Empty seat 0 to 2.2 lbs. 0 to 0.01‌ Rear Facing Child Seat 2.2 to 60 lbs. 0.01 to 0.27‌ Forward facing Child Seat 2.2 to 60 lbs. 0.01 to 0.27‌ Normal Position Adult 60 lbs and greater 0.27 to 1
	Breed discloses via col.24, 9-63:
	(58) The seat 110 also contains two control switch assemblies 180 and 182 for manually controlling the position of the seat 110 and headrest 111. The seat control switches 180 permit the occupant to adjust the position of the seat if he or she is dissatisfied with the position selected by the algorithm. The headrest control switches 182 permit the occupant to adjust the position of the headrest in the event that the calculated position is uncomfortably close to or far from the occupant's head. A woman with a large hairdo might find that the headrest automatically adjusts so as to contact her hairdo. This adjustment she might find annoying and could then position the headrest further from her head. For those vehicles which have a seat memory system for associating the seat position with a particular occupant, which has been assumed above, the position of the headrest relative to the occupant's head could also be recorded. Later, when the occupant enters the vehicle, and the seat automatically adjusts to the recorded preference, the headrest will similarly automatically adjust (FIG. 17B).
(59) The height of the occupant, although probably the best initial morphological characteristic, may not be sufficient especially for distinguishing one driver from another when they are approximately the same height. A second characteristic, the occupant's weight, can also be readily determined from sensors mounted within the seat in a variety of ways as shown in FIG. 9 which is a perspective view of the seat shown in FIG. 8 with a displacement or weight sensor 200 shown mounted onto the seat. Displacement sensor 200 is supported from Supports 202 and 204. Referring now to FIG. 9A, which is a view of the apparatus of FIG. 9 taken along line 9A--9A, seat 230 is constructed from a foam layer 232 which is supported by a spring system 234 which is in contract with the displacement sensor 200. The displacement sensor 200 comprises an elongate cable 205 retained at one end by Support 210 and a displacement sensor 220 situated at an opposite end. This displacement sensor 220 can be any of a variety of such devices including, but not limited to, a linear rheostat, a linear variable differential transformer (LVDT), a linear variable capacitor, or any other length measuring device. Alternately, the cable can be replaced with a spring and the tension in the spring measured using a strain gage or other force measuring device or the strain in the seat support structure can be measured by appropriately placing strain gages on one or more of the seat supports. One seat design is illustrated in FIG. 9. Similar weight measurement systems can be designed for other seat designs. Also, some products are available which can approximately measure weight based on pressure measurements made at or near the upper seat surface 236. It should be noted that the weight measured here will not be the entire weight of the occupant since some of the occupant's weight will be supported by his or her feet which are resting on the floor or pedals. As noted above, the weight may also be measured by the weight sensor(s) 6 described above in the seated-state detecting unit.

	As per claim 24, Breed discloses wherein the plurality of regions comprises a plurality of foam cells formed in the cushion, wherein the stiffness in each of the foam cells is variable independently based on an air pressure in each foam cell (col. 27, 28-67; col.28, 1-32; fig’s 12A, 12, 9, 9(A and B), 11, 8, 17 and 3) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
figure 12A of Breed discloses:  sections 518 a, b, c and d vary the stiffness of a plurality of regions along a seating surface of the seat cushion based on external conditions
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    680
    681
    media_image1.png
    Greyscale



	As per claim 25, Breed discloses comprising a rigid pan having a plurality of pan cells, wherein the stiffness in each of the regions is variable independently when each of the pan cells is actuated (figures 9(a and b), 12A; col.27, 27-67; col.28, 1-32; fig’s 17, 3, 12, 11 and 8) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Breed discloses via col.28, 7-32:
(74) The stiffness of a seat is the change in force divided by the change in deflection. This is important for many reasons, one of which is that it controls the natural vibration frequency of the seat occupant combination. It is important that this be different from the frequency of vibrations which are transmitted to the seat from the vehicle in order to minimize the up and down motions of the occupant. The damping is a force which opposes the motion of the occupant and which is dependent on the velocity of relative motion between the occupant and the seat bottom. It thus removes energy and minimizes the oscillatory motion of the occupant. These factors are especially important in trucks where the vibratory motions of the driver's seat, and thus the driver, have caused many serious back injuries among truck drivers.
(75) In FIG. 12, the airbag or bladder 515 which interacts with the occupant is shown with a single chamber. Naturally, bladder 515 can be composed of multiple chambers 515a, 515b, 515c, and 515d as shown in FIG. 12A. The use of multiple chambers permits the weight distribution of the occupant to be determined if a separate pressure transducer is used in each cell of the bladder. Such a scheme gives the opportunity of determining to some extent the position of the occupant on the seat or at least the position of the center of gravity of the occupant. Naturally, more than four cells could be used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 22, 24 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. USP 6,253,134, and further in view of Gandhi, USPAP 2010/0036,567.
As per claims 11 and 22, Breed discloses a method/seat assembly for adjusting a seat assembly comprising: a seat bottom; a seat back mounted adjacent the seat bottom; and a cushion disposed on at least one of the seat bottom and seat back and defining a seating surface, the seating surface having a plurality of regions; and 
receiving data indicative of an external condition of the seat assembly; and independently varying a stiffness of a plurality of regions along a seating surface
of a seat cushion based on the external condition (col. 27, 28-67; col.28, 1-32; fig’s 12A, 12, 9, 9(A and B), 11, 8, 17 and 3).  Breed discloses via col.27, 48-67 and col.28, 1-7:
	(73) The operation of the system is as follows. When an occupant sits on the seat, pressure initially builds LIP in the seat container 515 which gives an accurate measurement of the weight of the occupant. Control circuit 150, using an algorithm and a microprocessor, then determines an appropriate stiffness for the seat and adds pressure to achieve that stiffness. The pressure equalizes between the two containers 515 and 518 through the flow of air through orifice 525. Control circuit 150 also determines an appropriate damping for the occupant and adjusts the orifice 525 to achieve that damping. As the vehicle travels down the road and the road roughness causes the seat to move up and down, the inertial force on the seat by the occupant causes the air pressure to rise and fall in container 518 and also, but, much less so, in container 515 since the occupant sits mainly above container 518 and container 515 is much larger than container 518. The major deflection in the seat takes place first in container 518 which pressurizes and transfers air to container 515 through orifice 525. The size of the orifice opening determines the flow rate between the two containers and therefore the damping of the motion of the occupant. Since this opening is controlled by control circuit 150, the amount of damping call thereby also be controlled. Thus, in this simple structure, both the stiffness and damping can be controlled to optimize the seat for a particular driver. Naturally, if the driver does not like the settings made by control circuit 150, he or she can change them to provide a stiffer or softer ride.
figure 12A of Breed discloses:  sections 518 a, b, c and d vary the stiffness of a plurality of regions along a seating surface of the seat cushion based on external conditions
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    680
    681
    media_image1.png
    Greyscale

Breed discloses all the limitations of the invention, however, arguendo, if Breed is or might be interpreted such that it might not explicitly disclose external condition, then Gandhi discloses external condition (p’s 25, 18, 24; ab; fig’s 3, 1 and 2).  If this interpretation is taken, then it would have been obvious to modify Breed to include external condition such as that taught by Gandhi in order, such that upon receipt of an activation signal, the active material undergoes a change in at least one physical property or characteristic, which can be effective to change at least one feature of the seat assembly such the shape, stiffness, configuration, geometry, compliance, and combinations thereof of the active material based seat assembly. If desired, different regions of the seat assembly having active materials could be activated to meet the selected comfort profile (Gandhi, p25).
	Further, Gandhi discloses via p18:
	[0018] Sensing device 32 may be utilized to measure the pressure exerted by a passenger (or the general position of a passenger) seated in the seat assembly 10. For example, sensing device 32 is able to measure pressure exerted at various locations about the seat assembly 10, such as on the first and second panels 20, 22 (or, in another embodiment, the headrest). The measured pressure can be relayed as a pressure signal or pressure signals to a controller device associated with the seat assembly 10, or otherwise within the vehicle. For example, pressure signals indicative of a measured body size of an individual (e.g., weight, width or height) can be sent to the controller or computer for processing. It is contemplated that sensing device will be implemented so that pressure/position can be measured at various locations about the seat assembly. As discussed below, seat assembly characteristics can be adapted according to these measurements.
	Still further, Gandhi discloses via figure 3:

    PNG
    media_image2.png
    945
    682
    media_image2.png
    Greyscale

As per claims 12 and 26, Breed discloses measuring pressure values from a plurality of sensors in a plurality of foam cells of a seat cushion to detect a seating position of an occupant; and dynamically varying the stiffness of the seat cushion in response to a sensed change in the seating position of the occupant (figures 9(a and b), 12A; col.27, 27-67; col.28, 1-32; fig’s 17, 3, 12, 11 and 8) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,  Breed discloses via col.28, 8-32:
	(74) The stiffness of a seat is the change in force divided by the change in deflection. This is important for many reasons, one of which is that it controls the natural vibration frequency of the seat occupant combination. It is important that this be different from the frequency of vibrations which are transmitted to the seat from the vehicle in order to minimize the up and down motions of the occupant. The damping is a force which opposes the motion of the occupant and which is dependent on the velocity of relative motion between the occupant and the seat bottom. It thus removes energy and minimizes the oscillatory motion of the occupant. These factors are especially important in trucks where the vibratory motions of the driver's seat, and thus the driver, have caused many serious back injuries among truck drivers.
(75) In FIG. 12, the airbag or bladder 515 which interacts with the occupant is shown with a single chamber. Naturally, bladder 515 can be composed of multiple chambers 515a, 515b, 515c, and 515d as shown in FIG. 12A. The use of multiple chambers permits the weight distribution of the occupant to be determined if a separate pressure transducer is used in each cell of the bladder. Such a scheme gives the opportunity of determining to some extent the position of the occupant on the seat or at least the position of the center of gravity of the occupant. Naturally, more than four cells could be used.

	As per claims 13 and 14, Breed discloses wherein the external condition is based
on destination information which includes at least one of the travel distance, travel time, road conditions and external temperature (col. 27, 48-67; col. 28, 1-7; col. 3, 22-32; col.5, 67-68; col.25, 26-43; col.4, 11-20; col.12, 12-23), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,  
Breed discloses via col.25, 26-43:
(62) The system described above is based on the assumption that the occupant will be satisfied with one seat position throughout an extended driving trip. Studies have shown that for extended travel periods that the comfort of the driver can be improved through variations in the seat position. This variability can be handled in several ways. For example, the amount and type of variation preferred by an occupant of the particular morphology can be determined through case studies and focus groups. If it is found, for example, that the 50 percentile male driver prefers the seat back angle to vary by 5 degrees sinusodially with a one-hour period, this can be programmed to the system. Since the system knows the morphology of the driver it can decide from a lookup table what is the best variability for the average driver of that morphology The driver then can select from several preferred possibilities if, for example, lie or she wishes to have the seat back not move at all or follow an excursion of 10 degrees over two hours.
	Breed discloses via col.4, 11-20:
(20) Still other features or components can now be adjusted based on the measured occupant morphology as well as the fact that the occupant can now be identified. Some of these features or components include the adjustment of seat armrest, cup holder, steering wheel (angle and telescoping), position of the pedals, phone location and for that matter the adjustment of all things in the vehicle that a person must reach or interact with. Some items that depend on personal preferences can also be automatically adjusted including the radio station, temperature, ride and others.
	Breed discloses via col.27, 48-67 and col.28, 1-7:
	(73) The operation of the system is as follows. When an occupant sits on the seat, pressure initially builds LIP in the seat container 515 which gives an accurate measurement of the weight of the occupant. Control circuit 150, using an algorithm and a microprocessor, then determines an appropriate stiffness for the seat and adds pressure to achieve that stiffness. The pressure equalizes between the two containers 515 and 518 through the flow of air through orifice 525. Control circuit 150 also determines an appropriate damping for the occupant and adjusts the orifice 525 to achieve that damping. As the vehicle travels down the road and the road roughness causes the seat to move up and down, the inertial force on the seat by the occupant causes the air pressure to rise and fall in container 518 and also, but, much less so, in container 515 since the occupant sits mainly above container 518 and container 515 is much larger than container 518. The major deflection in the seat takes place first in container 518 which pressurizes and transfers air to container 515 through orifice 525. The size of the orifice opening determines the flow rate between the two containers and therefore the damping of the motion of the occupant. Since this opening is controlled by control circuit 150, the amount of damping call thereby also be controlled. Thus, in this simple structure, both the stiffness and damping can be controlled to optimize the seat for a particular driver. Naturally, if the driver does not like the settings made by control circuit 150, he or she can change them to provide a stiffer or softer ride.
	As per claims 15 and 16, Breed discloses wherein the external condition is based
on occupant data, which includes at least one of an occupant age, gender, health condition, weight and psychological condition (col.21, 49-63; col.23, 40-54; col.18, 22-49; col.24, 9-63; col.27, 27-47; figure 9; col.25, 14-57; col.26, 1-9; col.8, 26-61; col.1, 44-53; col.12, 12-33; col.5, 19-25; col.9, 15-30) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further Breed discloses via col.18, 22-49:
	(20) For the vectors of data, adults and children each with different postures, states of windows etc. within the passenger compartment, and occupied and unoccupied child seats were selected. The selected adults include people with a variety of different physiques such as fat, lean, small, large, tall, short, and glasses wearing persons. The selected children ranged from an infant to a large child (for example, about 14 year old). In addition, the selected postures include, for example, a sitting state with legs crossed on a seat, a sitting state with legs on an instrument panel, a sitting state while reading a newspaper, a book, or a map, a sitting state while holding a cup of coffee, a cellular telephone or a dictation machine, and a slouching state with and without raised knees. Furthermore, the selected compartment states include variations in the seat position, the window-opening amount, headrest position, and varying positions of a sun-visor. Moreover, a multitude of different models of child seats are used in the forward facing position and, where appropriate, in a rear facing position. The range of weights and the corresponding normalized values are as follows:
(21) Class Weight Range Normalized Value‌ Empty seat 0 to 2.2 lbs. 0 to 0.01‌ Rear Facing Child Seat 2.2 to 60 lbs. 0.01 to 0.27‌ Forward facing Child Seat 2.2 to 60 lbs. 0.01 to 0.27‌ Normal Position Adult 60 lbs and greater 0.27 to 1
	Breed discloses via col.24, 9-63:
	(58) The seat 110 also contains two control switch assemblies 180 and 182 for manually controlling the position of the seat 110 and headrest 111. The seat control switches 180 permit the occupant to adjust the position of the seat if he or she is dissatisfied with the position selected by the algorithm. The headrest control switches 182 permit the occupant to adjust the position of the headrest in the event that the calculated position is uncomfortably close to or far from the occupant's head. A woman with a large hairdo might find that the headrest automatically adjusts so as to contact her hairdo. This adjustment she might find annoying and could then position the headrest further from her head. For those vehicles which have a seat memory system for associating the seat position with a particular occupant, which has been assumed above, the position of the headrest relative to the occupant's head could also be recorded. Later, when the occupant enters the vehicle, and the seat automatically adjusts to the recorded preference, the headrest will similarly automatically adjust (FIG. 17B).
(59) The height of the occupant, although probably the best initial morphological characteristic, may not be sufficient especially for distinguishing one driver from another when they are approximately the same height. A second characteristic, the occupant's weight, can also be readily determined from sensors mounted within the seat in a variety of ways as shown in FIG. 9 which is a perspective view of the seat shown in FIG. 8 with a displacement or weight sensor 200 shown mounted onto the seat. Displacement sensor 200 is supported from Supports 202 and 204. Referring now to FIG. 9A, which is a view of the apparatus of FIG. 9 taken along line 9A--9A, seat 230 is constructed from a foam layer 232 which is supported by a spring system 234 which is in contract with the displacement sensor 200. The displacement sensor 200 comprises an elongate cable 205 retained at one end by Support 210 and a displacement sensor 220 situated at an opposite end. This displacement sensor 220 can be any of a variety of such devices including, but not limited to, a linear rheostat, a linear variable differential transformer (LVDT), a linear variable capacitor, or any other length measuring device. Alternately, the cable can be replaced with a spring and the tension in the spring measured using a strain gage or other force measuring device or the strain in the seat support structure can be measured by appropriately placing strain gages on one or more of the seat supports. One seat design is illustrated in FIG. 9. Similar weight measurement systems can be designed for other seat designs. Also, some products are available which can approximately measure weight based on pressure measurements made at or near the upper seat surface 236. It should be noted that the weight measured here will not be the entire weight of the occupant since some of the occupant's weight will be supported by his or her feet which are resting on the floor or pedals. As noted above, the weight may also be measured by the weight sensor(s) 6 described above in the seated-state detecting unit.

	As per claim 24, Breed discloses wherein the plurality of regions comprises a plurality of foam cells formed in the cushion, wherein the stiffness in each of the foam cells is variable independently based on an air pressure in each foam cell (col. 27, 28-67; col.28, 1-32; fig’s 12A, 12, 9, 9(A and B), 11, 8, 17 and 3) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
figure 12A of Breed discloses:  sections 518 a, b, c and d vary the stiffness of a plurality of regions along a seating surface of the seat cushion based on external conditions
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    680
    681
    media_image1.png
    Greyscale



	As per claim 25, Breed discloses comprising a rigid pan having a plurality of pan cells, wherein the stiffness in each of the regions is variable independently when each of the pan cells is actuated (figures 9(a and b), 12A; col.27, 27-67; col.28, 1-32; fig’s 17, 3, 12, 11 and 8) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Breed discloses via col.28, 7-32:
(74) The stiffness of a seat is the change in force divided by the change in deflection. This is important for many reasons, one of which is that it controls the natural vibration frequency of the seat occupant combination. It is important that this be different from the frequency of vibrations which are transmitted to the seat from the vehicle in order to minimize the up and down motions of the occupant. The damping is a force which opposes the motion of the occupant and which is dependent on the velocity of relative motion between the occupant and the seat bottom. It thus removes energy and minimizes the oscillatory motion of the occupant. These factors are especially important in trucks where the vibratory motions of the driver's seat, and thus the driver, have caused many serious back injuries among truck drivers.
(75) In FIG. 12, the airbag or bladder 515 which interacts with the occupant is shown with a single chamber. Naturally, bladder 515 can be composed of multiple chambers 515a, 515b, 515c, and 515d as shown in FIG. 12A. The use of multiple chambers permits the weight distribution of the occupant to be determined if a separate pressure transducer is used in each cell of the bladder. Such a scheme gives the opportunity of determining to some extent the position of the occupant on the seat or at least the position of the center of gravity of the occupant. Naturally, more than four cells could be used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alvarez et al. (U.S. patent application publication 2016/0255958) discloses a seat assembly for task-oriented seating comprises a seat support and a seat coupled to the seat support. The seat is movable under load, such as from the user's weight and movements, relative to the seat support. The seat has a cushion molded over a supporting armature with multiple bias elements. The seat and seat support are configured to deflect by predetermined amounts at defined locations over an extent of the seat assembly. In this way, the seat assembly provides for a range of comfortable and effective positions for users engaged in different active motions and having different preferences and sizes.
Corcoran (U.S. patent application publication 2013/0020852) discloses a support section for a seat (2) comprises a load responsive framework wholly or partially enclosed in amorphous upholstery, the frame work comprising multiple independently operable load responsive sub systems which collectively permit the support section to respond and react to local areas of loading whereby to provide superior support and comfort to the seat occupant. The support section may be embodied as the whole or a part of; a seat back rest and/or a seat base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667